DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 05/26/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no signed and dated certification statement.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  There is a period after the limitation “controlling the device to be controlled based on the control signal” in line 8 of the claim. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP § 608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, this claim is rejected as being indefinite due to the following limitations: “indicating a selected control application in response to a user input into the control device” and “with the control device being operated by moving in space.” With regard to the “indicating” limitation, it is unclear what device is performing “indicating” or where an indication is occurring. With regard to “moving in space,” it is unclear what device or object is doing the “moving in space,” as this limitation could refer to the control device being moved in space, the user moving in space, etc. 

In regard to claims 2-11, these claim are dependent upon claim 1, and fail to remedy the deficiencies discussed above. As such, these dependent claims are also rejected as being indefinite.

Claim 2 recites the limitation "the control devices" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is only a previous reference to “a control device,” and never a reference to multiple control devices. 

Claim 2 additionally recites the limitation "the motion based operation" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to “a motion based operation,” as the limitations of claim 1 refer to “wherein the selection … is motion based … with the control device being operated.” As such, there is antecedent basis for a “motion based selection.” 

In regard to claim 3, this claim is dependent upon claim 2, and fails to remedy the deficiencies discussed above. As such, this claim is also rejected as being indefinite.

In regard to claim 5, this claim is rejected as being indefinite due to the limitation “wherein the at least one indicator icon” presented in line 1 of the claim. Since the limitation of claim 4, from which this claim depends, discloses “at least one indicator icon or key on a touchscreen display,” the broadest reasonable interpretation of this could provide for only “keys” and not “icons.” In such a case, there would be no indicator icons present, and the limitations of claim 5 would not be clear. Claim 5 could possibly be amended such that the appearance states could also apply to “keys” rather than just “icons,” or the “or key” could be removed from claim 4 to eliminate the lack of possibility that icons are not present. 

In regard to claim 7, this claim is dependent upon claim 5, and fails to remedy the deficiencies discussed above. As such, this claim is also rejected as being indefinite.

Additionally regarding claim 7, this claim is further indefinite due to the limitation “transmitting the fault or the correct completion” as it is unclear which device is performing the “transmitting,” and where this information is being transmitted to and from. 

Claim 9 recites the limitation "the control signals," “the selected control applications,” “the determined motions of the control device,” and “the determined faults.” There is insufficient antecedent basis for these limitations in the claim. With regard to “the control signals” and “the selected control applications,” there is only a previous reference to “a control signal” and “a selected control application,” and there is no reference to there being multiples of these. As such, it is unclear what is being referred to with regard to plural signals and plural selected applications. With regard to “the determined motions of the control device,” there is insufficient antecedent basis for motions of the control device, as it is unclear as to whether the control device is necessarily the object “moving in space” as discussed above in the rejection of claim 1. With regard to “the determined faults,” there is no previous reference to determining faults in claim 1 from which this claim depends. The only previous references to any faults occur in claims 6 or 7, from which this claim does not depend.

In regard to claims 10-11, these claim are dependent upon claim 9, and fail to remedy the deficiencies discussed above. As such, these dependent claims are also rejected as being indefinite.

In regard to claim 10, this claim is rejected as being indefinite due to the limitations “receiving data,” “determining data,” “detecting data,” “extracting data,” and “when controlling … or providing the one or more control applications.” With regard to receiving, determining, detecting, and extracting, it is unclear which devices are performing these tasks. With regard to “when controlling … or providing the one or more control applications,” it is unclear what this limitation is intended to limit, and if it is meant to imply that only the “extracting” can occur when controlling the device to be controlled or providing control applications, or if this limitation limits all of the receiving, determining, detecting, and extracting.

Claim 11 recites the limitation "the control means" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to a “control means” in the claim limitations, or in any of the claims from which this claim depends.

Additionally regarding claim 11, this claim is indefinite due to the limitation “provide self-learning of the control means or the control applications based on the data transmitted, received, determined, detected, or extracted” in lines 2-3 of the claim. It is unclear what is meant by “providing self-learning,” as it is both unclear what would be meant by, for example, the control device providing self-learning, and if that implies that the control device is providing it to another system, or if the control device is performing learning of the control applications. Additionally, based on the limitations of claim 1, one or more control applications are being provided by the control device, thus it is unclear what is meant by, for example, the control device “self-learning” the control applications, as they are already being provided by it.

In regard to claim 16, this claim is rejected as being indefinite due to the limitations “and transmits the fault via the at least one indicator icon.” The limitations of this claim state that the “microcontroller monitors the at least one device during the control device power on state to determine a fault or a correct completion of the controlling.” Thus, the broadest reasonable interpretation of this “or” limitation only requires one half to occur, and in the instance of a correct completion of the controlling, there would be no determined fault. In such an instance, “transmitting the fault via the at least one indicator icon” is unclear, as there is no fault to transmit, and there is no required antecedent basis for a fault in the claim. For the sake of art rejection on this claim, it shall be interpreted as a limitation similar to the one presented in substantially similar claim 7, which indicates the fault OR the correct completion.

In regard to claims 12-20, these claims recite limitations substantially similar to those presented in the claims discussed above. As such, these claims are rejected either for similar reasons to those presented above, or at least for failing to remedy the deficiencies of the limitations presented in the independent claim 12 (in the case of dependent claims 13-19).

In regard to claim 20, this claim is rejected as being indefinite due to the limitations “and transmits the fault via the at least one indicator icon.” The limitations of this claim state that the “microcontroller monitors the at least one device during the control device power on state to determine a fault or a correct completion of the controlling.” Thus, the broadest reasonable interpretation of this “or” limitation only requires one half to occur, and in the instance of a correct completion of the controlling, there would be no determined fault. In such an instance, “transmitting the fault via the at least one indicator icon” is unclear, as there is no fault to transmit, and there is no required antecedent basis for a fault in the claim. For the sake of art rejection on this claim, it shall be interpreted as a limitation similar to the one presented in substantially similar claim 7, which indicates the fault OR the correct completion.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbell et al. (U.S. Patent No. 9,227,568), hereinafter referred to as Hubbell.

In regard to claim 1, Hubbell teaches a method for remote controlling (Hubbell column 14, lines 47-67 noting wirelessly connecting a tablet to send control instructions to control SCMs on the vehicle) a device (Hubbell column 12, lines 17-33 noting sensory (or “situation”) communication mirrors (SCMs) mounted to the vehicle) provided by a vehicle control device (Hubbell column 14, lines 47-67 noting driver’s tablet 10 which is wirelessly connected to the SCMs and provides control signals for various functions), the method comprising the following steps: 
providing one or more control applications by a control device (Hubbell Figs. 9 and 10 showing a Mirror Control App on the control device, the tablet 10 which allows control of various SCM functions, such as folding, heating, light, camera functions, and position adjustments); 
indicating a selected control application in response to a user input into the control device (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU. The Tablet 10 has control features for various SCM functions, such as folding, heating, light, camera functions, and position adjustments; and Fig. 9 and 10 showing icons that the user can select via touchscreen input for each of these features); 
transmitting a control signal associated with the selected control application from the control device to a device to be controlled (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU); and 
controlling the device to be controlled based on the control signal (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU. The Tablet 10 has control features for various SCM functions, such as folding, heating, light, camera functions, and position adjustments; and Fig. 9 and 10 showing icons that the user can select via touchscreen input for each of these features).
wherein the selection of the control application is motion based with the control device being operated by moving in space (Hubbell column 25, lines 34-38 noting Tablet computer may further utilize gravity controls and wireless (Wi-Fi) communication for tilt adjusting the video camera within the protective housing, such that tilting the Tablet simultaneously tilts the camera in the same direction).

In regard to claim 2, Hubbell teaches all of the limitations of claim 1 as discussed above. In addition, Hubbell teaches wherein a position, a change of position, a velocity of the change in position or an acceleration of the change in position of the control devices is determined for the motion based operation of the control device (Hubbell column 25, lines 34-38 noting Tablet computer may further utilize gravity controls and wireless (Wi-Fi) communication for tilt adjusting the video camera within the protective housing, such that tilting the Tablet simultaneously tilts the camera in the same direction. Thus, it can be seen that tilting the tablet would be a change of position of the control device being determined).

In regard to claim 3, Hubbell teaches all of the limitations of claim 2 as discussed above. In addition, Hubbell teaches wherein a motion of the control device is determined (Hubbell column 25, lines 34-38 noting Tablet computer may further utilize gravity controls and wireless (Wi-Fi) communication for tilt adjusting the video camera within the protective housing, such that tilting the Tablet simultaneously tilts the camera in the same direction. Thus, it can be seen that tilting the tablet would be a change of position of the control device being determined) by the use of an accelerometer, a gyroscope or a magnetometer (Hubbell column 7, lines 32-37 noting features of the tablet include sensors including three-axis gyro and an accelerometer. It is implicit that a typical tablet device capable of using tilt controls, and comprising a three axis gyro and accelerometer would use these components for such a process).

In regard to claim 4, Hubbell teaches all of the limitations of claim 1 as discussed above. In addition, Hubbell teaches wherein providing the one or more control applications comprises displaying the one or more control applications as at least one indicator icon or key on a touchscreen display of the control device (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU. The Tablet 10 has control features for various SCM functions, such as folding, heating, light, camera functions, and position adjustments; and Fig. 9 and 10 showing icons that the user can select via touchscreen input for each of these features).

In regard to claim 5, Hubbell teaches all of the limitations of claim 4 as discussed above. In addition, Hubbell teaches wherein the at least one indicator icon exhibits a first appearance state upon selection of the selected application (Hubbell Fig. 11 and column 15, lines 27-38 noting the touchscreen icons can have multiple states, one which includes an LED light that can glow to indicate the particular setting is selected), 
a second appearance state upon transmitting the control signal (Hubbell Fig. 11 and column 15, lines 27-38 noting a mirror parking/unparking icon which has a glowing light to indicate when the mirrors are folded inwardly, i.e. pressing the icon to fold in the mirrors would light up the icon upon controlling the mirrors to fold inwardly. It is to be noted that this limitation does not state that the second appearance state must be different from a first appearance state, and thus, the mere presence of an icon on the screen before and after transmitting any control signals can be called both a first and second appearance state, even if unchanged), 
a third appearance state upon controlling the device to be controlled (Hubbell Fig. 11 and column 15, lines 27-38 noting a mirror parking/unparking icon which has a glowing light to indicate when the mirrors are folded inwardly, i.e. pressing the icon to fold in the mirrors would light up the icon upon controlling the mirrors to fold inwardly. It is to be noted that this limitation does not state that the third appearance state must be different from a first or second appearance state, and thus, the mere presence of an icon on the screen before and after any controlling can be called any of a first, second, or third state), and 
a fourth appearance state upon detection of a fault (Hubbell column 30, lines 31-40 noting the auto cycle app will check all Tablet apps at predetermined intervals and report to the driver, audibly, if there are any problems that he needs to be aware of, or if all systems are functioning properly. It is to be noted that this limitation does not state that the fourth appearance state must be different from any of the previous states, and as such, any icon on the screen after the auto cycle app checks for problems will have a fourth appearance state).

In regard to claim 6, Hubbell teaches all of the limitations of claim 1 as discussed above. In addition, Hubbell teaches further comprising monitoring the controlling of the device to be controlled based on the control signal and determining whether there is a fault or a correct completion (Hubbell column 30, lines 31-47 noting the auto cycle app will check all Tablet apps at predetermined intervals and report to the driver, audibly, if there are any problems that he needs to be aware of, or if all systems are functioning properly. The auto cycle app is capable of determining problems such as brakes overheating, etc.)

In regard to claim 7, Hubbell teaches all of the limitations of claim 5 as discussed above. In addition, Hubbell teaches further comprising transmitting the fault or the correct completion and indicating the fault or the correct completion on the display of the control device (Hubbell Fig. 11 and column 15, lines 27-38 noting a mirror parking/unparking icon which has a glowing light to indicate when the mirrors are folded inwardly, i.e. pressing the icon to fold in the mirrors would light up the icon upon controlling the mirrors to fold inwardly. Thus, it can be seen that the correct completion of the control task is indicated on the display of the control device. The broadest reasonable interpretation of “transmitting the fault or the correct completion” only requires transmitting the correct completion, and the broadest reasonable interpretation of “indicating the fault or the correct completion” requires indicating a correct completion.)

In regard to claim 8, Hubbell teaches all of the limitations of claim 1 as discussed above. In addition, Hubbell teaches wherein the device to be controlled is a rear view device (Hubbell abstract noting a situation communication mirror comprises a rearward facing reflective member) and the control signal controls at least one function selected from the group of power folding, position adjusting, heating, dimming and cleaning of at least a part of the rear view device (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU. The Tablet 10 has control features for various SCM functions, such as folding, heating, light, camera functions, and position adjustments; and Fig. 9 and 10 showing icons that the user can select via touchscreen input for each of these features).

In regard to claim 9, Hubbell teaches all of the limitations of claim 1 as discussed above. In addition, Hubbell teaches further comprises storing the control signals, the selected control applications, the determined motions of the control device or the determined faults of the controlling of the device to be controlled in a memory or a Blockchain (Hubbell column 7, lines 40-54 noting the tablet comprises slots for removable memory, as well as has internal memory, which both may comprise computer-readable storage media for program instructions for effecting the present methods, and storing digital information).

In regard to claim 10, Hubbell teaches all of the limitations of claim 9 as discussed above. In addition, Hubbell teaches further comprising receiving data of a vehicle (Hubbell column 4, lines 52-60 noting recording and storing the real-time vehicle information transmitted by the activated sensory communication device using internal flash memory; and Hubbell column 11, lines 60-67 noting capturing and storing vehicle data, such as speed, engine RPM, engine temperature, tire pressure, location, etc.)): 
determining data of a surrounding of the vehicle (Hubbell column 11, lines 36-67 noting exterior cameras (SCDs), integrated exterior combination mirror-cameras comprising cameras and sensors connected to the tablet, and connected through data busses and storage mediums to computing devices, transceivers ,and other electronics. Video and audio clips from the cameras is recorded and stored); 
detecting data indicating a condition of a user in the vehicle (Hubbell column 5, lines 9-12 noting sensory communication device utilizes facial recognition technology for automatically verifying a driver of the transportation vehicle. In this case, the condition of the user is the presence of a particular driver; and Hubbell column 14, lines 47-67 noting first and second drivers may store settings for SCM control adjustments in memory settings D1 and D2); and 
extracting data from the memory (Hubbell column 14, lines 47-67 and column 15, lines 1-20 noting retrieving SCM reflective member adjustment data from memory; and the data bus connection may communicate transmission data, such as when the vehicle is in reverse gear, thereby signally the control panel (and ECU) to move the SCMs 40 into a pre-programmed backup memory orientation 83) or the Blockchain, 
when controlling the device to be controlled or providing the one or more control applications (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU, such as the D1 and D2 buttons, which have stored SCM control adjustment positions in memory. As such, it can be seen that when these control applications are used on the control device, data is extracted from memory).

In regard to claim 11, Hubbell teaches all of the limitations of claim 10 as discussed above. In addition, as best understood given the rejections under 35 U.S.C. 112(b) discussed above, Hubbell teaches wherein the control device, the device to be controlled or the vehicle provide self-learning of the control means or the control applications based on the data transmitted, received, determined, detected or extracted (Hubbell column 19, lines 44-67 noting automatic triggering events occur when vehicle sensors communicate specific statuses, either automatically or manually by operation of the driver. The video cameras may have computer-controlled technologies and memory that allow them to identify, track, and categorize objects in their FoV. This event causes the cameras to automatically activate and change modes, and transmit data, which can be displayed on the tablet, etc. As such, it can be seen that data surrounding the vehicle and received by vehicle sensors can be stored and extracted from memory, as well as impact the applications presented on the tablet automatically, through computer controlled identification, tracking, and categorizing of objects, i.e. learning and controlling).

In regard to claim 12, Hubbell teaches a portable, hand held or mountable control device for remote controlling (Hubbell column 14, lines 47-67 noting wirelessly connecting a tablet to send control instructions to control SCMs on the vehicle) at least one device provided by a vehicle (Hubbell column 12, lines 17-33 noting sensory (or “situation”) communication mirrors (SCMs) mounted to the vehicle) comprising: 
one or more control applications (Hubbell Figs. 9 and 10 showing a Mirror Control App on the control device, the tablet 10 which allows control of various SCM functions, such as folding, heating, light, camera functions, and position adjustments) with at least one indicator icon on a touch sensitive display , wherein the control application is provided as keys on the display and is selected based on user input (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU); 
a microcontroller coupled with a wireless communicator , wherein based on the user selected control application a device to be controlled is controlled wirelessly (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU) by a motion based operation of the control device (Hubbell column 25, lines 34-38 noting Tablet computer may further utilize gravity controls and wireless (Wi-Fi) communication for tilt adjusting the video camera within the protective housing, such that tilting the Tablet simultaneously tilts the camera in the same direction), and 
one or more motion and orientation detection sensors (Hubbell column 7, lines 32-37 noting features of the tablet include sensors including three-axis gyro and an accelerometer. It is implicit that a typical tablet device capable of using tilt controls, and comprising a three axis gyro and accelerometer would use these components for such a process), wherein the sensors detect the control device position, the change of position, the velocity of the change in position or the acceleration of the change in position of the control device for the motion based operation (Hubbell column 25, lines 34-38 noting Tablet computer may further utilize gravity controls and wireless (Wi-Fi) communication for tilt adjusting the video camera within the protective housing, such that tilting the Tablet simultaneously tilts the camera in the same direction. Thus, it can be seen that tilting the tablet would be a change of position of the control device being determined).

In regard to claim 13, Hubbell teaches all of the limitations of claim 12 as discussed above. In addition, Hubbell teaches wherein the one or more motion and orientation detection sensors is an accelerometer, a gyroscope of a magnetometer (Hubbell column 7, lines 32-37 noting features of the tablet include sensors including three-axis gyro and an accelerometer. It is implicit that a typical tablet device capable of using tilt controls, and comprising a three axis gyro and accelerometer would use these components for such a process).

In regard to claim 14, Hubbell teaches all of the limitations of claim 12 as discussed above. In addition, Hubbell teaches wherein the micro controller transmits a selected control signal wirelessly to the device to be controlled based on the control signal (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU. The Tablet 10 has control features for various SCM functions, such as folding, heating, light, camera functions, and position adjustments; and Fig. 9 and 10 showing icons that the user can select via touchscreen input for each of these features).

In regard to claim 15, Hubbell teaches all of the limitations of claim 12 as discussed above. In addition, Hubbell teaches wherein the at least one indicator icon exhibits a first appearance state upon selection of the selected application (Hubbell Fig. 11 and column 15, lines 27-38 noting the touchscreen icons can have multiple states, one which includes an LED light that can glow to indicate the particular setting is selected), 
a second appearance state upon transmitting the control signal (Hubbell Fig. 11 and column 15, lines 27-38 noting a mirror parking/unparking icon which has a glowing light to indicate when the mirrors are folded inwardly, i.e. pressing the icon to fold in the mirrors would light up the icon upon controlling the mirrors to fold inwardly. It is to be noted that this limitation does not state that the second appearance state must be different from a first appearance state, and thus, the mere presence of an icon on the screen before and after transmitting any control signals can be called both a first and second appearance state, even if unchanged), 
a third appearance state upon controlling the device to be controlled (Hubbell Fig. 11 and column 15, lines 27-38 noting a mirror parking/unparking icon which has a glowing light to indicate when the mirrors are folded inwardly, i.e. pressing the icon to fold in the mirrors would light up the icon upon controlling the mirrors to fold inwardly. It is to be noted that this limitation does not state that the third appearance state must be different from a first or second appearance state, and thus, the mere presence of an icon on the screen before and after any controlling can be called any of a first, second, or third state), and 
a fourth appearance state upon detection of a fault (Hubbell column 30, lines 31-40 noting the auto cycle app will check all Tablet apps at predetermined intervals and report to the driver, audibly, if there are any problems that he needs to be aware of, or if all systems are functioning properly. It is to be noted that this limitation does not state that the fourth appearance state must be different from any of the previous states, and as such, any icon on the screen after the auto cycle app checks for problems will have a fourth appearance state).

In regard to claim 16, Hubbell teaches all of the limitations of claim 12 as discussed above. In addition, as best understood given the rejections under 35 U.S.C. 112(b) discussed above, Hubbell teaches wherein the microcontroller monitors the at least one device during the control device power on state to determine a fault or a correct completion of the controlling and transmits the fault via the at least one indicator icon (Hubbell Fig. 11 and column 15, lines 27-38 noting a mirror parking/unparking icon which has a glowing light to indicate when the mirrors are folded inwardly, i.e. pressing the icon to fold in the mirrors would light up the icon upon controlling the mirrors to fold inwardly. Thus, it can be seen that the correct completion of the control task is indicated on the display of the control device. The broadest reasonable interpretation of “determine a fault or a correct completion” only requires the determination of a correct completion).

In regard to claim 17, Hubbell teaches all of the limitations of claim 12 as discussed above. In addition, Hubbell teaches wherein the control signal, selected control application, determined motion of the control device or determined fault of the controlling of the device to be controlled is stored in a memory or Blockchain (Hubbell column 7, lines 40-54 noting the tablet comprises slots for removable memory, as well as has internal memory, which both may comprise computer-readable storage media for program instructions for effecting the present methods, and storing digital information).

In regard to claim 18, Hubbell teaches all of the limitations of claim 12 as discussed above. In addition, Hubbell teaches wherein the control signal controls power folding, position adjusting, heating, dimming or cleaning of at least a part of the device to be controlled (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU. The Tablet 10 has control features for various SCM functions, such as folding, heating, light, camera functions, and position adjustments; and Fig. 9 and 10 showing icons that the user can select via touchscreen input for each of these features).

In regard to claim 19, Hubbell teaches all of the limitations of claim 12 as discussed above. In addition, Hubbell teaches wherein the device to be controlled is a rear view device comprising a reflective element, a camera and a display element (Hubbell FIG. 53 illustrates a “hybrid” SCM comprising a rearview reflective member, forward and rearward facing video cameras, as previously described, and a video display capable of streaming real-time video feeds from one or both of the integrated cameras).

In regard to claim 20, Hubbell teaches a system for remote controlling (Hubbell column 14, lines 47-67 noting wirelessly connecting a tablet to send control instructions to control SCMs on the vehicle) at least one device (Hubbell column 12, lines 17-33 noting sensory (or “situation”) communication mirrors (SCMs) mounted to the vehicle) provided by a vehicle comprising a portable, hand held or mountable control device (Hubbell column 14, lines 47-67 noting driver’s tablet 10 which is wirelessly connected to the SCMs and provides control signals for various functions); and 
a rear view device (Hubbell FIG. 53 illustrates a “hybrid” SCM comprising a rearview reflective member, forward and rearward facing video cameras, as previously described, and a video display capable of streaming real-time video feeds from one or both of the integrated cameras), 
wherein a microcontroller coupled to a wireless communicator in the control device transmits a control signal wirelessly to the rear view device (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU. The Tablet 10 has control features for various SCM functions, such as folding, heating, light, camera functions, and position adjustments), 
wherein the control signal is generated by a motion based operation of the control device (Hubbell column 25, lines 34-38 noting Tablet computer may further utilize gravity controls and wireless (Wi-Fi) communication for tilt adjusting the video camera within the protective housing, such that tilting the Tablet simultaneously tilts the camera in the same direction), 
wherein the rear view device having transceiver means receives the control signal thereby triggering a function for power folding, position adjusting, heating, dimming or cleaning of at least a part of the rear view device based on a control application selected by a user (Hubbell column 14, lines 47-67 noting Tablet 10 may wirelessly connect to the Sensory Communication Mirrors (SCMs) 40, and include various touchscreen tab icons or other input means which function to transmit selected command signals and instruction to the ECU. The Tablet 10 has control features for various SCM functions, such as folding, heating, light, camera functions, and position adjustments; and Fig. 9 and 10 showing icons that the user can select via touchscreen input for each of these features), 
wherein the control device microcontroller is configured to identify from the signal wirelessly received from rear view device, the function activation and activates a corresponding indicator icon on the control device (Hubbell Fig. 11 and column 15, lines 27-38 noting the touchscreen icons can have multiple states, one which includes an LED light that can glow to indicate the particular setting is selected; and Hubbell Fig. 11 and column 15, lines 27-38 noting a mirror parking/unparking icon which has a glowing light to indicate when the mirrors are folded inwardly, i.e. pressing the icon to fold in the mirrors would light up the icon upon controlling the mirrors to fold inwardly), 
wherein the control device microcontroller monitors the rear view device during the control device power on state to determine a fault or a correct completion of the controlling and transmits the fault via the at least the one indicator icon (Hubbell Fig. 11 and column 15, lines 27-38 noting a mirror parking/unparking icon which has a glowing light to indicate when the mirrors are folded inwardly, i.e. pressing the icon to fold in the mirrors would light up the icon upon controlling the mirrors to fold inwardly. Thus, it can be seen that the correct completion of the control task is indicated on the display of the control device. The broadest reasonable interpretation of “determine a fault or a correct completion” only requires the determination of a correct completion), and 
wherein the control signal selected control application, determined motion of the control device or determined fault of the controlling of the rear view device is stored in a memory or Blockchain (Hubbell column 7, lines 40-54 noting the tablet comprises slots for removable memory, as well as has internal memory, which both may comprise computer-readable storage media for program instructions for effecting the present methods, and storing digital information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Tao et al. – U.S. Patent No. 10,239,456
Daly, Jr. et al. – U.S. Publication No. 2021/0229603

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488